     Case 2:18-cv-02850-MCE-KJN Document 42 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                  No. 2: 18-cv-2850 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    G. MODHADDAM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 16, 2020, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 38.)

20          On May 5, 2020, defendant Tesluk filed a motion to dismiss. (ECF No. 41.) Defendant

21   Tesluk did not file a request to opt out of the Post-Screening ADR Project.

22          Defendant Tesluk’s motion to dismiss is vacated because this action is stayed. Within

23   fourteen days of the date of this order, defendant Tesluk shall inform the court whether he intends

24   to participate in the Post-Screening ADR Project. After reviewing this pleading, the undersigned

25   will reinstate defendant Tesluk’s motion to dismiss, if appropriate.

26   ////

27   ////

28   ////
                                                       1
     Case 2:18-cv-02850-MCE-KJN Document 42 Filed 05/11/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.   Defendant Tesluk’s motion to dismiss (ECF No. 41) is vacated;

 3         2. Within fourteen days of the date of this order, defendant Tesluk shall inform the court

 4              whether he intends to participate in the Post-Screening ADR Project.

 5   Dated: May 11, 2020

 6

 7
     Morr2850.ord(2)
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
